Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Michael Tyrone Perry appeals the district court’s orders accepting the recommendation of the magistrate judge and denying relief on his 42 U.S.C. § 1983 (2006) complaint and denying reconsidera*273tion. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Perry v. South Carolina Dep’t of Corr., No. 4:12-cv-01205-RMG, 2013 WL 681890 2013 WL 1010353 (D.S.C. Feb. 25 & Mar. 14, 2013). We also deny Perry’s motions to assign counsel. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.